      Case 3:16-cv-02091-VAB Document 102 Filed 12/23/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


NORIANA RADWAN,                                   :

       Plaintiff,                                 :

VS.                                               : Civil Action No. 3:16-cv-02091 (VAB)

UNIVERSITY OF CONNECTICUT                         :
BOARD OF TRUSTEES, WARDE
MANUEL, LEONARD TSANTIRIS,
and MONA LUCAS, individually,                     :

       Defendants.                                : December 23, 2019


              PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT
                           AS TO COUNTS II, III AND IV

       The Plaintiff, Noriana Radwan, respectfully cross-moves pursuant to F. R. Civ. P.

56 for summary judgment in their favor as to Count II (violation of the Plaintiff's right to

equal protection of the law under the 14th Amendment to the United States Constitution

against the individual Defendants, Manuel, Tsantiris and Lucas), Count III (violation of

the Plaintiff's right to procedural due process under the 14th Amendment to the United

States Constitution, brought pursuant to 42 U.S.C. § 1983, against Defendants Manuel,

Tsantiris and Lucas), and Count IV (violation of the Plaintiff's right of free speech under

the First Amendment to the United States Constitution, brought pursuant to 42 U.S.C. §

1983, against the individual Defendants, Manuel, Tsantiris and Lucas) of her Complaint

on the grounds that the evidence submitted demonstrates there is no genuine dispute

as to any material fact with respect to those counts, and the Plaintiff is entitled to



                                              1
     Case 3:16-cv-02091-VAB Document 102 Filed 12/23/19 Page 2 of 2




judgment thereon as a matter of law. The grounds for the motion are more particularly

set forth in the accompanying memorandum of law, Local Rule 56(a)1 Statement and

the exhibits thereto.

                                                   The Plaintiff, NORIANA RADWAN

                                             By: /s/ Jonathan J. Klein
                                                 Jonathan J. Klein (ct00513)
                                                 60 Lyon Terrace
                                                 Bridgeport, Connecticut 06604
                                                 Phone: (203) 330-1900
                                                 Fax: (203) 330-1526
                                                 E-mail: jjkesq@hotmail.com

                                                                 - and -

                                             By: /s/ Gregory J. Tarone
                                                 Gregory J. Tarone, Esq. (ct30272)
                                                 5020 Route 9W, Suite 104
                                                 Newburgh, NY 12550
                                                 Phone: (845) 527-5424
                                                 Fax: (845) 563-0461
                                                 Email: Greg@TaroneEsq.com
                                                 Her Attorney

                               CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, a copy of the foregoing Plaintiff's

Cross-Motion for Summary Judgment was filed electronically and served by mail on

anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all

parties by operation of the court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF System.

                                                   /s/ Jonathan J. Klein
                                                   Jonathan J. Klein


                                              2
